Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2020, has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species A (i.e., a single and specific gram-negative bacterial membrane penetrating peptide as SEQ ID NO: 22) and Species B (i.e., a single and specific characteristic as being capable of binding to an LPS layer on the surface of a Gram-negative bacterial outer membrane while entering the outer membrane and staying only in the outer membrane) in the reply filed on July 21, 2019, is acknowledged.
Thus, please note that examination is limited to claim 1(i) and 2(iii) in light of the species election above.  Also, please note that the elected species, SEQ ID NO: 22 (i.e., KLLKLLKKPLKLLK), is free of the prior art because there is no teaching or suggestion to achieve the amino acid sequence of SEQ ID NO: 22.  The closest prior art is Anygen Co. machine translation of Korean Publication No. 2003-0061718 published on July 22, 2003 (See discussion below).  Anygen discloses SEQ ID NO: 2 (i.e., KWKKLLKKPLKLLKKLLK), but the Anygen reference does not teach or suggest the specific combination of lysine and leucine residues.  Therefore, the elected species of SEQ ID NO: 22 is free of the prior art.  Thus, the scope of the species election is expanded as discussed below. 

Status of Claims

The amendment received on May 27, 2018, canceled claims 7-13, 15, 17, 19-20, and 25-26; and amended claims 1-6, 14, 16, 18, and 21-24.  The amendment received on June 23, 2018, canceled claims 7-13, 15, 17, 19-20, and 25-27; and amended claims 1-6, 14, 16, 18, and 21-24.  The amendment received on July 21, 2019, canceled claim 21; and amended claims 1-6, 14, 16, 18, and 22-24.  The amendment received on April 27, 2020, canceled claims 6, 14, 16, 18, and 22-24; and amended claims 1-5.  The amendment received on November 4, 2020, canceled claims 4-5; and amended claims 1-2.
Claims 1-3 are currently pending and under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/KR16/10408 filed September 19, 2016, and claims priority under 119(a)-(d) to Korean Application Nos. 10-2015-0131555 filed on September 17, 2015 and 10-2016-0119524 filed on September 19, 2016. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Korean Application Nos. 10-2015-0131555 and 10-2016-0119524, which papers have been placed of record in the file.  Please note that the Korean application is in a foreign language and therefore cannot be reviewed.  

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claims 1-2 as open-ended requiring 100% identity to the required core sequence of XYZXX wherein X is a hydrophilic amino acid selected from arginine or lysine, Y is a hydrophobic amino acid selected from leucine, phenylalanine, and 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
	Regarding claims 1 and 2, it is noted that the scope of claim 1 encompasses killing a Gram-negative bacteria by administering a gram-negative bacterial membrane-penetrating peptide or analogue st paragraph; Example 2; pg. 67, last paragraph).  
Furthermore, Zelezetsky et al. reviews an important class of cytolytic antimicrobial peptides (AMPs) that assumes an amphipathic, alpha-helical conformation that permits efficient interaction with biological membranes (See Zelezetsky et al., Biochim. Biophys. Acta 1758:1436-1449 (2006) at abstract; pg. 1436, col. 1, 2nd paragraph) (cited in the Action mailed on 10/29/19).  In this review, Zelezetsky et al. provides an overview of the ‘sequence template’ approach which was used to design potent artificial helical AMPs, guided structure-activity relationship studies aimed at their optimization, and helped identify novel natural AMP sequences (See Zelezetsky article, abstract; pg. 1436, col. 2, last two paragraphs to pg. 1439, col. 1, 2nd paragraph; Fig. 1).  Moreover, Zelezetsky et al. teaches four general approaches used to design new AMPs including sequence modification, limiting the types of residues used, e.g., lysine or arginine at the hydrophilic amino acids and one or two hydrophobic amino acids such as alanine, nd paragraph; Fig. 1).  Zelezetsky et al. also teaches that the size of alpha-helical AMPs is generally known to be over 12-15 residues in length (See Zelezetsky article, pg. 1437, col. 1, last paragraph).  In light of the state of the prior art and in light of the required structure recited in the claims, an ordinary skilled artisan would be well-aware of the necessary core structure needed for a peptide or analogue thereof to function as a Gram-negative bacterial membrane-penetrating peptide and exhibit claimed properties.  Thus, the claimed invention satisfies the 112(a) written description requirement.
Additionally, it is noted that the instant specification demonstrates peptides comprising an amphipathic alpha-helical structure of leucine and lysine residues where one or more leucine residues is substituted with proline, aspartic acid, asparagine, glutamate acid, glutamine or D-form amino acids thereof could enter Gram-negative bacteria but could not enter Gram-positive bacteria (See instant specification, pg. 36, 1st paragraph; Fig. 1).  Furthermore, the instant specification examined the efficacy of these peptides against E. coli (i.e., Gram-negative bacteria) and S. aureus (i.e., Gram-positive bacteria) where the substituted proline residue at positions 4-12 resulted in efficacy against E. coli and the substituted proline residue at positions 4-7, 9-10, and 12 resulted in efficacy against S. aureus (See instant specification, Tables 1 and 2).  Thus, the claimed invention satisfies the 112(a) enablement requirement.

Response to Arguments
Applicant’s arguments, see Response, filed 11/4/20, with respect to claim objections have been fully considered and are persuasive.  The objections of claims 1-2 have been withdrawn. 

Applicant’s arguments, see Response, filed 11/4/20, with respect to 112(a) rejection have been fully considered and are persuasive.  The rejection of claim 3 as failing to comply with the written description requirement have been withdrawn. 

Applicant’s arguments, see Response, filed 11/4/20, with respect to 112(b) rejection have been fully considered and are persuasive.  The rejection claims 4-5 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn. 

Applicant’s arguments, see Response, filed 11/4/20, with respect to 103(a) rejection to the specification have been fully considered and are persuasive.  The rejection claims 1 and 3-5 as being unpatentable over Lambert, Jr. et al. U.S. Patent No. 6,140,306 issued on October 31, 2000, in view of Loho et al., Acta Med. Indones.- Indones. J. Intern. Med. 47:157-168 (April 2015) (cited in the Action mailed on 10/29/19), alone or as evidenced by “The 20 Amino Acids and Their Role in Protein Structure”, available online at https://proteinstructures.com/Structure/Structure/amino-acids.html, 4 pages (first available 2010) (hereinafter the “Amino Acid reference”) has been withdrawn. 

Applicant’s arguments, see Response, filed 11/4/20, with respect to 103(a) rejection to the specification have been fully considered and are persuasive.  The rejection claims 2 and 4-5 as being unpatentable over Lambert, Jr. et al. U.S. Patent No. 6,140,306 issued on October 31, 2000, in view of Tyagi et al., PLoS One 10:e0121313, 15 pages (March 2015) has been withdrawn. 

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al., Peptide Sci. 96:130-136 (2010), in view of “Chloramphenicol,” available online at http://www.antimicrobe.org/drugpopup/Chloramphenicol.pdf, 2 pages (first available September 6, 2015) (hereinafter the “Chloramphenicol reference”).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, with respect to a method for killing Gram-negative bacteria by administering (i) a peptide and (ii) an antibiotic, wherein the peptide comprises an amphipathic alpha-helical peptide composed of hydrophobic amino acids and hydrophilic amino acids having a kinked structure, the peptide comprising XYZXX or the reverse sequence thereof wherein X is a hydrophilic amino acid selected from arginine and lysine, Y is a hydrophobic amino acid selected from leucine, phenylalanine, and isoleucine, and Z is proline, and wherein the peptide is composed of 14 or 15 amino acids:
	Park et al. examines the antimicrobial activity of variant peptides of a hybrid peptide designed from the N-terminal amphipathic region of the small bioactive peptide, cecropin A (CA), and the hydrophobic rejoin of the small bioactive peptide, magainin 2 (MA) (See Park article, pg. 130, col. 2, 2nd paragraph; pg. 132, col. 2, last full paragraph).  One of these variant peptides tested is denoted as P7-14mer, which has the amino acid sequence of KWKKLLKKPLKLKL-NH2 (See Park article, pg. 131, Table I; pg. 132, col. 2, last full paragraph).  The bolded residues constitute the instantly claimed reverse sequence of XYZXX where X is lysine, Y is leucine, and Z is proline.  Moreover, it is noted that the P7-14mer is 14 amino acids in length.  The antimicrobial activity of the variant peptides including the P7-E. coli and B. subtilis by administering each peptide in an assay (See Park article, pg. 131, col. 2, last full paragraph; pg. 132, col. 1, 1st full paragraph).  As demonstrated in Table II, the P7-14mer exhibited antimicrobial activity against E. coli (i.e., a Gram-negative bacteria) (See Park article, pg. 131, col. 2, last full paragraph).  Furthermore, Park et al. found a synergistic interaction between the conventional antibiotic agent, chloramphenicol, and one of the variant peptides, i.e., P5-18mer (See Park article, pg. 132, col. 2, last paragraph to pg. 133, col. 1, 1st paragraph).  This peptide showed potent antibiotic activity, both alone and in combination with chloramphenicol, but no cytotoxicity, which suggested that this peptide may not only facilitate an understanding of the mechanism of action of antibiotic peptides on the bacterial plasma membrane, but also may contribute to the design of novel antibiotic peptides with enhanced antibacterial activity and no cytotoxicity (See Park article, pg. 133, col. 1, 1st paragraph). Although, Park et al. tested a different variant peptide with the convention antibiotic, given that the Table II demonstrates the antibacterial activity for each peptide where the P7-14mer exhibited antibacterial activity against E. coli, an ordinary skilled artisan would be motivated to combine each of the peptides tested in Table II with chloramphenicol.  Therefore, the teachings of Park et al. suggest administering an amphipathic peptide composed hydrophobic and hydrophilic amino acids having a kinked structure, comprising the reverse sequence of XYZXX where X is lysine, Y is leucine, and Z is proline as a kinked structure, and where the peptide is composed of 14 amino acids in combination with an antibiotic in order to kill Gram-negative bacteria as recited in instant claim 1. 

	For claim 1, with respect to where the peptide is a gram-negative bacterial membrane-penetrating peptide, binds to a LPS layer on the surface on a gram-negative bacterial outer membrane and has the property of penetrating a gram-negative bacterial outer membrane and staying only in the outer membrane while having no ability to degrade the outer or inner membrane as recited in instant claim 1:
	Although, Park et al. does not expressly teach that the variant peptides including the P7-14mer peptide exhibit the property of being a gram-negative membrane-penetrating peptide and does not expressly exhibit the property of penetrating a gram-negative bacterial outer membrane and staying only in the outer membrane while having no ability to degrade the outer or inner membrane, since Park et al. teaches administering the P7-14mer peptide as claimed in order to kill Gram-negative bacteria thereby Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of new functional properties (i.e., being a gram-negative membrane-penetrating peptide and penetrating a gram-negative bacterial outer membrane and staying only in the outer membrane while having no ability to degrade the outer or inner membrane) which is necessarily present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the teachings of Park et al. satisfy the claim limitations with respect to where the peptide is a gram-negative bacterial membrane-penetrating peptide, binds to a LPS layer on the surface on a gram-negative bacterial outer membrane and has the property of penetrating a gram-negative bacterial outer membrane and staying only in the outer membrane while having no ability to degrade the outer or inner membrane as recited in instant claim 1.

	For claim 1, with respect to where the antibiotic has an antimicrobial activity for gram-positive bacteria:
	Park et al. found a synergistic interaction between the conventional antibiotic agent, chloramphenicol, and one of the variant peptides, i.e., P5-18mer (See Park article, pg. 132, col. 2, last paragraph to pg. 133, col. 1, 1st paragraph).  This peptide showed potent antibiotic activity, both alone and in combination with chloramphenicol, but no cytotoxicity, which suggested that this peptide may not only facilitate an understanding of the mechanism of action of antibiotic peptides on the bacterial plasma membrane, but also may contribute to the design of novel antibiotic peptides with enhanced antibacterial activity and no cytotoxicity (See Park article, pg. 133, col. 1, 1st paragraph). Although, Park et al. tested a different variant peptide with the convention antibiotic, given that the Table II demonstrates the antibacterial activity for each peptide where the P7-14mer exhibited antibacterial activity against E. coli, 
	The chloramphenicol reference teaches that chloramphenicol is known to treat a range of bacterial strains including Gram-negative and Gram-positive bacteria (See the chloramphenicol reference, pg. 1).  Therefore, the chloramphenicol reference suggests that chloramphenicol is an antibiotic that has antimicrobial activity for Gram-positive bacteria as recited in instant claim 1. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Park et al. does not expressly teach a specific embodiment of a method of killing gram-negative bacteria by administering a gram-negative bacterial membrane-penetrating peptide comprising an amphipathic alpha-helical peptide comprised of hydrophobic and hydrophilic amino acids having a kinked structure and comprising XYZXX wherein X is a hydrophilic amino acid of lysine, Y is a hydrophobic amino acid of leucine, and Z is proline and an antibiotic wherein the antibiotic is chloramphenicol as recited in instant claim 1.  However, the teachings of the chloramphenicol reference cures this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or combining prior art elements according to known methods to yield predictable results pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method of killing gram-negative bacteria by administering a gram-negative bacterial membrane-penetrating peptide comprising an amphipathic alpha-helical peptide comprised of hydrophobic and hydrophilic amino acids having a kinked structure and comprising XYZXX wherein X is a hydrophilic amino acid of lysine, Y is a hydrophobic amino acid of leucine, and Z is proline and an antibiotic wherein the antibiotic is chloramphenicol as recited in instant claim 1, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Park et al. and co-administer the P7-14mer peptide as a gram-negative bacterial membrane-penetrating peptide comprised of hydrophobic and hydrophilic amino acids having a kinked structure and e and chloramphenicol having antimicrobial activity for Gram-positive bacteria as an antibiotic thereby killing gram-negative bacteria such as E. coli.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because chloramphenicol was known to be administered to treat Gram-negative bacteria such as E. coli and Gram-positive bacteria as taught by the chloramphenicol reference.
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that variant peptides such as P5-18mer and P7-14mer of Park et al. were used to kill gram-negative bacteria such as E. coli and given that the variant peptide, P5-18mer, was used in combination with a conventional antibiotic, chloramphenicol, whereby the peptide exhibited potent antibiotic activity, both alone and in combination with chloramphenicol, but no cytotoxicity thereby suggesting that this peptide may not only facilitate an understanding of the mechanism of action of antibiotic peptides on the bacterial plasma membrane, but also may contribute to the design of novel antibiotic peptides with enhanced antibacterial activity and no cytotoxicity.  Therefore, co-administering the P7-14mer peptide as a gram-negative bacterial membrane-penetrating peptide instead of the P5-18mer and chloramphenicol as an antibiotic would support the treatment of Gram-negative bacteria such as E. coli by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
	Additionally and/or alternatively, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06).  In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since each of the references teach that the antibacterial agents are effective in treating a Gram-negative bacterial infection such as E. coli, it would have been obvious to combine the two agents with the expectation that such a combination would E. coli.  Thus, combining them flows logically from their having been individually taught in prior art by constituting combining prior art elements according to known methods to yield predictable results pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al., Peptide Sci. 96:130-136 (2010), in view of Tyagi et al., PLoS One 10:e0121313, 15 pages (March 2015) (cited in the Action mailed on 8/4/20).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 2, with respect to a method for killing Gram-negative bacteria by administering (i) a Gram-negative bacterial membrane-penetrating peptide and (ii) a drug, wherein the Gram-negative bacterial membrane-penetrating peptide comprises an amphipathic alpha-helical peptide composed of hydrophobic amino acids and hydrophilic amino acids having a kinked structure, the Gram-negative bacterial membrane-penetrating peptide comprising XYZXX or the reverse sequence thereof wherein X is a hydrophilic amino acid selected from arginine or lysine, Y is a hydrophobic amino acid selected from leucine, phenylalanine, and isoleucine, and Z is proline, wherein the Gram-negative bacterial membrane-penetrating peptide is composed of 14 or 15 amino acids, and wherein the peptide binds to a LPS layer on the surface on a gram-negative bacterial outer membrane and has the property of penetrating a gram-negative bacterial outer membrane and staying only in the outer membrane while having no ability to degrade the outer or inner membrane:
	Please see discussion of Park et al. above.  

	For claim 2, with respect to where the drug is curcumin:
	 Park et al. found a synergistic interaction between the conventional antibiotic agent, chloramphenicol, and one of the variant peptides, i.e., P5-18mer (See Park article, pg. 132, col. 2, last st paragraph).  This peptide showed potent antibiotic activity, both alone and in combination with chloramphenicol, but no cytotoxicity, which suggested that this peptide may not only facilitate an understanding of the mechanism of action of antibiotic peptides on the bacterial plasma membrane, but also may contribute to the design of novel antibiotic peptides with enhanced antibacterial activity and no cytotoxicity (See Park article, pg. 133, col. 1, 1st paragraph). Although, Park et al. tested a different variant peptide with the convention antibiotic, given that the Table II demonstrates the antibacterial activity for each peptide where the P7-14mer exhibited antibacterial activity against E. coli (See Park article, pg. 131, col. 2, last full paragraph), an ordinary skilled artisan would be motivated to combine each of the peptides tested in Table II with chloramphenicol.  
	Tyagi et al. teaches that curcumin is a natural component of the rhizome, Curcuma longa, also known as turmeric (See Tyagi article, pg. 1, last paragraph).  Tyagi et al. examined the bacterial membrane lysis induced by curcumin I against E. coli and P. aeruginosa (See Tyagi article, pg. 2, 1st paragraph).  Tyagi et al. found that curcumin I showed a strong killing potential against both E. coli and P. aeruginosa as depicted in Figures 1C and 1D (See Tyagi article, pg. 4, last paragraph; pg. 12, last paragraph).  Plus, Tyagi et al. found that curcumin lysed the gram-negative membrane thereby entering the gram-negative bacterial cell as depicted in Figures 4B and 4C (See Tyagi article, pg. 8, 3rd-4th paragraphs; pg. 13, 2nd paragraph).  Therefore, the teachings of Tyagi et al. suggest that curcumin is a drug that can be used to kill a gram-negative bacteria such as E. coli where curcumin induces membrane permeabilization. Thus, the teachings of Tyagi et al. suggest that curcumin is useful for the treatment of E. coli infections.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Park et al. does not expressly teach a method of killing gram-negative bacteria by administering a gram-negative bacterial membrane-penetrating peptide comprising an amphipathic alpha-helical peptide comprised of hydrophobic and hydrophilic amino acids having a kinked structure and comprising XYZXX wherein X is a hydrophilic amino acid of lysine, Y is a hydrophobic amino acid of leucine, and Z is proline and a drug wherein the antibiotic is curcumin as recited in instant claim 2.  However, the teachings of Tyagi et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method of killing gram-negative bacteria by administering a gram-negative bacterial membrane-penetrating peptide comprising an amphipathic alpha-helical peptide comprised of hydrophobic and hydrophilic amino acids having a kinked structure and comprising XYZXX wherein X is a hydrophilic amino acid of lysine, Y is a hydrophobic amino acid of leucine, and Z is proline and a drug wherein the antibiotic is curcumin instead of or in combination with chloramphenicol as recited in instant claim 2, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Park et al. and co-administer the P7-14mer peptide as a gram-negative bacterial membrane-penetrating peptide comprised of hydrophobic and hydrophilic amino acids having a kinked structure and comprising XYZXX wherein X is a hydrophilic amino acid of, Y is a hydrophobic amino acid of leucine, and Z is proline and either curcumin as an antibiotic or a combination of curcumin and chloramphenicol thereby killing gram-negative bacteria such as E. coli.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because curcumin was known to kill Gram-negative bacteria such as E. coli by inducing membrane permeabilization as taught by Tyagi et al. thereby constituting where curcumin is functionally equivalent to an antibiotic.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that variant peptides such as P5-18mer and P7-14mer of Park et al. were used to kill gram-negative bacteria such as E. coli and given that the variant peptide, P5-18mer, was used in combination with a conventional antibiotic, chloramphenicol, whereby the peptide exhibited potent antibiotic activity, both alone and in combination with chloramphenicol, but no cytotoxicity thereby suggesting that this peptide may not only facilitate an understanding of the mechanism of action of antibiotic peptides on the bacterial plasma membrane, but also may contribute to the design of novel antibiotic peptides with enhanced antibacterial activity and no cytotoxicity.  Therefore, co-administering the P7-14mer peptide as a gram-negative bacterial membrane-penetrating peptide instead of the P5-18mer and curcumin as an antibiotic or a combination of curcumin and chloramphenicol would support the treatment of Gram-negative bacteria such as E. coli by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results pursuant to KSR.
	Additionally and/or alternatively, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06).  In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since each of the references teach that the antibacterial agents are effective in treating a Gram-negative bacterial infection such as E. coli, it would have been obvious to combine the two agents with the expectation that such a combination would be effective in treating a Gram-negative bacterial infection such as E. coli.  Thus, combining them flows logically from their having been individually taught in prior art by constituting combining prior art elements according to known methods to yield predictable results pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/             Primary Examiner, Art Unit 1654